Citation Nr: 1741777	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for an eye disability, to include myasthenia gravis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse.  




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1966 to August 1968, to include duty in the Republic of Vietnam and inactive service in the reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims were remanded in April 2014 and September 2016 for evidentiary development.  

The Veteran appeared at a Videoconference hearing in September 2013.  A transcript is of record.  

The issue of entitlement to service connection for an eye disability, to include myasthenia gravis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  With resolution of the doubt in the Veteran's favor, acoustic trauma in service contributed to the development of bilateral hearing loss.  

2.  With resolution of the doubt in the Veteran's favor, and without possible delineation between in-service and post-service acoustic trauma, the Veteran's hearing loss was caused by active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served as a helicopter refueling specialist in the Army, and he had duty in Vietnam at a forward-located fire base.  At this base, the Veteran would consistently receive transiting helicopters, and in his role as a petroleum specialist,  he would refuel the helicopters.  Following his discharge from service, the Veteran was employed by Bell Helicopter for 33 years as a technician with the helicopter manufacturer.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In its most recent remand order, the Board directed that the Veteran be afforded a VA opinion to address the etiology of bilateral hearing loss.  A VA examination report of March 2012 included an assessment of bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The examination was inadequate as was one directed in September 2016
In January 2017, the Veteran's previous VA examination reports were dispatched to an audiologist so as to obtain an adequate medical opinion regarding etiology.  This clinician came to a negative conclusion with respect to a causal link between service and hearing loss disability; however, upon viewing the posited rationale, it is noted that this audiologist has offered an opinion supportive of the Veteran's claim.  

Specifically, while the "aging process" is noted to have some contribution to the onset of hearing loss disability, the VA audiologist also expressly determined that the Veteran's "extensive 33-year occupational noise exposure history at Bell Helicopter" was a causal factor for his hearing loss disability.  

The "occupational noise exposure" associated with the Veteran's hearing loss disability is one of exposure to helicopter rotor noise.  While the Veteran did have a large portion of this exposure occur while he was a civilian working for Bell Helicopter, it cannot be debated that while an active soldier in the U.S. Army, the Veteran also had exposure of the type associated with his post-service work.  

The manner in which the audiologist has described the exposure-specifically, as being the result of exposure over time-supports a conclusion that the hearing loss disability is, to some degree, associated with continual acoustic trauma associated with helicopter rotors.  The audiologist did describe the hearing loss as progressive in nature and noted aging also playing a role in the onset of disability.  

Despite this, as it was expressly mentioned that helicopter acoustic trauma over time also played a role in causing disability, and as there is no logical way in which in-service exposure to helicopter noise can be separated from post-service noise as not part and parcel of that cumulative exposure. There is an established link between in-service noise and current bilateral hearing loss disability to some degree.
The Board cannot ascertain the degree and will therefore accord the benefit of the doubt to the Veteran. The requirements for service connection have been approximated and the claim is granted.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  


REMAND

In the remand order of September 2016, it was ordered that the Veteran's myasthenia gravis symptomatology and medical history be reviewed, and that an opinion on etiology be offered.  It was expressly noted by the Board that the examiner review evidence posited by the Veteran which, purportedly, demonstrated the onset of symptoms of myasthenia gravis in a time proximate to discharge from active duty.  The VA examiner did not adequately address this potentially supportive evidence when coming to a conclusion, and unfortunately, in offering an inadequate opinion, also did not satisfy the mandates of the last remand order.  As Veterans, as a matter of law, are entitled to substantial compliance with Board directives, a remand must be issued in this case so that a VA ophthalmology examination can occur.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA ophthalmology examination to address the nature and etiology of any current eye disability, to include myasthenia gravis.  The following is to be specifically addressed:   

*Is any current disability of the eye, to include myasthenia gravis, caused by or during service or, alternatively, first manifest to a compensable degree within the first post service year?

*The examiner is to note the photograph submitted by the Veteran in which a 1969 date is associated.  

*In this photograph, the Veteran is in an Army uniform and is clearly a much younger man than what he is today.  Despite the assessment of the previous examiner with respect to the image being of an "unknown date,"  there is no doubt as to the veracity of the Veteran regarding this image being captured either while in active service or in the year after discharge from active duty (while serving in the inactive reserve component).  The examiner must accept this image as being from approximately 1968/69.  

*With respect to the 1968/69 photograph, the Veteran has highlighted his right eye as being adrift from his left eye, and he asserts this asymmetrical ocular presentation as being the earliest manifestations of myasthenia gravis.  The examiner must expressly view the photograph and comment as to if such asymmetric presentation was at least as likely as not representative of the onset of myasthenia gravis in the first post-service year.  

*The Veteran's lay complaints of instability and drooping of the eye dating back to approximately 1968/69, in addition to his complaints of vision difficulties, should specifically be addressed.  

ALL MEDICAL CONCLUSIONS MUST BE ACCOMPANIED BY APPROPRIATE RATIONALES IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  THE EXAMINER IS REMINDED THAT THE MERE FACT MYSTHENIA GRAVIS OR OTHER EYE DISABILITY IS NOT DOCUMENTED IN THE SERVICE TREATMENT RECORDS IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST A MEDICAL RATIONALE.

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


